DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Roger Chen on 02/09/2021.
The application has been amended as follows: 
In paragraph 0038 of the specification, line 7, “AP_(0)” is replaced by “AP_(1)”
In claim 2, line 4, “shift-and-multiply operation” is replaced by shift-and-multiply operation zero
In claim 9, line 7, “respectively, to the user device,” is replaced by respectively, to a user device,
In claim 9, line 10, “multiple times on the original” is replaced by multiple times on an original
In claim 9, line 10, “shift-and-multiply operation” is replaced by shift-and-multiply operation zero
In claim 12, line 7, “cooperative encoded sequence is generated by performing” is replaced by cooperative encoded sequence is generated, at the coordinating device, by performing
In claim 12, line 9, “shift-and-multiply operation” is replaced by shift-and-multiply operation zero
Allowable Subject Matter
Claims 1-14 are allowed. The following is an examiner’s statement of reasons for allowance: 
As to claims 1-8, a comprehensive search of prior art of record failed to show either alone or in combination a cooperative precoding method, applied in a communication system comprising a coordinating device and a plurality of serving stations, the cooperative precoding method comprising: the coordinating device obtaining a plurality of carrier frequency offset (CFO) parameters of the plurality of serving stations with respect to a user device; generating a plurality of cooperative encoded sequences; assigning the plurality of cooperative encoded sequences to the plurality of serving stations, respectively, according to an order of the plurality of CFO parameters; and the plurality of serving stations transmitting the plurality of cooperative encoded sequences, respectively, to the user device, wherein each cooperative encoded sequence is transmitted over a plurality of subcarriers.
As to claims 9-11, a comprehensive search of prior art of record failed to show either alone or in combination a cooperative precoding method, applied in a  generating a plurality of cooperative encoded sequences; and the coordinating device coordinating the plurality of serving stations, such that the plurality of serving stations transmits the plurality of cooperative encoded sequences, respectively, to a user device, wherein each cooperative encoded sequence is transmitted over a plurality of subcarriers; wherein the step of generating the plurality of cooperative encoded sequences comprises performing a shift-and-multiply operation zero, one or multiple times on an original sequence, and the shift-and-multiply operation zero comprises: obtaining a first cooperative encoded sequence; circularly shifting the first cooperative encoded sequence by K elements, so as to obtain a circular-shifted sequence, wherein K is an integer larger than 1; and multiplying K leading elements of the circular-shifted sequence by a complex constant, so as to obtain a second cooperative encoded sequence.
As to claims 12-14, a comprehensive search of prior art of record failed to show either alone or in combination a communication system, comprising: a coordinating device; and a plurality of serving stations, coupled to the coordinating device, configured to transmit a plurality of cooperative encoded sequences, respectively, to a user device, wherein each cooperative encoded sequence is transmitted over a plurality of subcarriers; wherein the plurality of cooperative encoded sequences comprises an original sequence, the plurality of cooperative encoded sequences is generated, at the coordinating device, by performing a shift-and-multiply operation zero, one or multiple times on the original sequence, and the shift-and-multiply operation zero comprises: obtaining a first cooperative encoded sequence; circularly shifting the first cooperative encoded sequence by K elements, so as to obtain a circular-shifted sequence, wherein K is an integer larger than 1; and multiplying K leading elements of the circular-shifted sequence by a complex constant, so as to obtain a second cooperative encoded sequence.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(US 2019/0181994): This reference discloses a communication system comprising a coordinating device and a plurality of serving stations (eNB_1 to eNB_P). The coordinating device receives a plurality of CFO parameters of the plurality of serving stations and generates precoding matrices for the serving stations. However, it fails to disclose the rest of the limitations cited in claims 1, 9, and 12.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEILA MALEK whose telephone number is (571)272-8731.  The examiner can normally be reached on Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LEILA . MALEK
Examiner
Art Unit 2632



/LEILA MALEK/Primary Examiner, Art Unit 2632